Citation Nr: 0000434	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  99-09 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether the veteran filed a timely substantive appeal of a 
decision denying an increased rating for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from April 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that denied an increased rating for PTSD.

By official letter in September 1998 the veteran was notified 
that a substantive appeal, with respect to the April 1997 
denial, had not been filed.  The veteran appealed this 
decision and a statement of the case was issued.


FINDINGS OF FACT

1.  The RO denied an increased rating for PTSD in April 1997 
and notified the veteran of the adverse decision by official 
letter dated April 29, 1997.  

2.  In January 1998, the veteran filed a notice of 
disagreement with respect to the denial of an increased 
rating for PTSD, and on February 18, 1998 the RO provided the 
veteran with a statement of the case addressing that issue.  

3.  The veteran did not file a substantive appeal with the VA 
until May 27, 1998.   


CONCLUSION OF LAW

The criteria for a timely substantive appeal of an April 1997 
decision denying an increased rating for PTSD have not been 
met.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.302(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement (NOD) 
and a formal appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  
Appellate review of an RO decision is initiated by an NOD and 
completed by substantive appeal after a statement of the case 
(SOC) is furnished.  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. § 20.200 (1999).

After an appellant receives the SOC, the appellant must file 
a formal appeal within 60 days from the date the SOC is 
mailed, or within the remainder of the one-year period from 
the date the notification of the RO decision was mailed, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.302(b); see Rowell v. Principi, 4 Vet. App. 9, 
17 (1993); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992) 
(where a claimant did not perfect appeal by timely filing 
substantive appeal, RO rating decision became final.  By 
regulation, this formal appeal must consist of either "a 
properly completed VA Form 1-9,...or correspondence containing 
the necessary information."  38 C.F.R. § 20.202 (1999).  A 
properly completed VA Form includes the signature of the 
claimant, his representative or his guardian.  See 
Fleshman v. West, 138 F. 3d 1429 (Fed. Cir. 1998), cert. 
denied 119S. Ct. 371 (1999).  The formal appeal permits the 
appellant to consider the reasons for an adverse RO decision, 
as explained in the SOC, and to formulate and present 
specific arguments relating to errors of fact or law made by 
the RO.  38 U.S.C.A. § 7105(d)(3); Roy, at 555.

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3).  A request for such an extension 
should be in writing and must be made prior to the expiration 
of the time limit for filing the substantive appeal.  
38 C.F.R. § 20.303 (1999).

In this case, the RO denied an increased rating for PTSD in 
April 1997 and, by a letter dated April 29, 1997, notified 
the veteran of the adverse decision.  In January 1998, the 
veteran filed a notice of disagreement with respect to the 
April 1997 denial of an increased rating for PTSD.  In 
February 1998 the RO provided the veteran with a statement of 
the case addressing that issue.  At that time, the veteran 
was also provided a VA Form 9 and instructed to complete the 
appeal within 60 days or within the remainder, if any, of the 
one-year period from the date of the letter notifying the 
veteran of the action that he had appealed, with further 
instruction that if the RO did not hear from him within that 
time frame it would close his case.  The veteran was also 
advised that if he needed more time he should request more 
time before the time limit for filing his appeal expired.  

The veteran did not file a VA Form 9 with the RO's office 
until May 27, 1998.  Prior to that date the veteran did not 
file any other correspondence expressing a desire to appeal 
the adverse decision of the RO to the Board.  The veteran 
also did not file a request for an extension of time.  
Accordingly, the veteran's substantive appeal was untimely 
filed.  

When a written document is required to be filed within a 
specified period of time, a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt of the document by VA.  In 
calculating this five-day period, Saturdays, Sundays and 
legal holidays will be excluded.  38 C.F.R. § 20.305(a) 
(1999).  The evidence of record reflects that the certified 
return receipt was signed by VA on May 27, 1998, and the 
veteran's substantive appeal was date stamped as received on 
May 27, 1998.  The record, including the certified mail 
receipt, does not include a postmark.  Accordingly, the rule 
that the postmark date will be presumed to be five days prior 
to the date of receipt is in effect.  Id.  

It is argued that the case of Rowell, provides that a 
postmark must be of record to determine an untimely filing 
and that the RO may always accept a filing as timely.  
However, a review of Rowell does not indicate a holding that 
a postmark must be of record to determine whether a filing is 
timely.  Further, Rowell addresses a specific factual 
situation in which the RO had advised the veteran of a date 
within which he could complete his appeal by filing a Form 1-
9.  See Rowell at 17.  Since the veteran completed his form 
within the time frame indicated to exist by the RO, the RO 
had authority to accept his 1-9.  Id.  Rowell is 
distinguished from the present case because the RO did not 
advise the veteran prospectively of an extended time period 
within which to file a substantive appeal or Form 1-9 and 
then did not accept such filing.  

In YT v. Brown, 9 Vet. App. 195 (1996), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) affirmed a Board decision which denied the 
appellant's claims based upon the lack of a timely 
substantive appeal.  The Court held that because the claimant 
did not file the 1-9 until after the time had expired, she 
did not perfect her appeal.  See Mason v. Brown, 8 Vet. App. 
44, 54 (1995) (citing Roy at 555); see also 38 C.F.R. § 19.32 
(agency of original jurisdiction may close the appeal without 
notice to an appellant or his or her representative for 
failure to respond to a statement of the case within the 
period allowed; if appellant filed substantive appeal within 
the one-year period, the appeal will be reactivated).  In 
this case, the veteran similarly failed to file an appeal 
prior to expiration of the time allowed by law for doing so, 
and his claim is not before the Board.  


ORDER

A timely substantive appeal of a decision denying an 
increased rating for PTSD was not timely filed and the appeal 
is dismissed.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals




 

